J-S67001-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHARLES SATTERFIELD                        :
                                               :
                       Appellant               :   No. 924 MDA 2019

               Appeal from the PCRA Order Entered May 2, 2019
     In the Court of Common Pleas of Lycoming County Criminal Division at
                       No(s): CP-41-CR-0001477-1994


BEFORE:      OLSON, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY OLSON, J.:                              FILED JANUARY 07, 2020

        Appellant, Charles Satterfield, appeals from an order entered May 2,

2019, which dismissed his petition for collateral relief filed pursuant to the

Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        On a previous appeal, we summarized the facts of this case as follows:

        Early on the morning of September 10, 1994, P.B. [(“Victim”)]
        approached [A]ppellant at a bar, introduced herself, and asked
        him to drive her home. [Victim], who was intoxicated, conversed
        briefly with [A]ppellant before entering his automobile. During
        the course of the [] ride, [A]ppellant ignored [Victim’s] directions
        and indicated that he expected something from her. Later, after
        parking the automobile, [A]ppellant tried to kiss [Victim]. [Victim]
        responded by pulling away from [A]ppellant and attempting to exit
        the vehicle. Appellant [then] grabbed one of her legs, and
        [Victim] yelled for help. Appellant [] stabbed her in the hip,
        threatened her repeatedly, and raped her.                  Appellant
        subsequently threatened [Victim] and drove her to a fast-food
        restaurant, where she was able to summon assistance.

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S67001-19


       Two days after the attack, [A]ppellant was arrested and charged
       with two counts of rape, two counts of kidnapping, and one count
       each of harassment, aggravated assault, simple assault,
       terroristic threats, unlawful restraint, and possessing an
       instrument of crime. On March 27, 1995, a jury convicted
       [Appellant] of the various charged offenses.

Commonwealth v. Satterfield, __A.2d__, 0607 PHL 1995 (Pa. Super. 1996)

(unpublished memorandum), at 1-2 (citation omitted).                    Following his

conviction, the trial court sentenced Appellant to 10 to 30 years of state

incarceration.     PCRA Court Opinion, 3/14/19, at 1.          This Court affirmed

Appellant’s judgment of sentence on August 13, 1996. Commonwealth v.

Satterfield, __A.2d__, 0607 PHL 1995 (Pa. Super. 1996) (unpublished

memorandum), at 1-4 (citation omitted). Appellant did not seek further

review. Thereafter, on May 4, 1998, Appellant filed his first PCRA petition.

PCRA Court Opinion, 3/14/19, at 2.               “After an evidentiary hearing, the

[p]etition was denied. Subsequent petitions were filed on November 2, 1999,

March 16, 2004, [and] May 4, 2011, [] all [of which] were denied.” Id.

       On August 21, 2017, Appellant filed a pro se motion to modify his

sentence.    Appellant’s Motion, 8/21/17, at 1-3.         In this motion, Appellant

argued that, in view of our Supreme Court’s decision in Commonwealth v.

Muniz, 164 A.3d 1189 (Pa. 2017), he should not be required to register under

SORNA1 because his offenses predated its enactment.               Id.    Pursuant to

Commonwealth v. Johnson, 803 A.2d 1291, 1293 (Pa. Super. 2002), the

____________________________________________


1 Sexual Offender Registration and Notification Act, 42 Pa. C.S.A. § 9799.10.
et seq.

                                           -2-
J-S67001-19



court treated Appellant’s motion as a PCRA petition and, on October 31, 2017,

issued notice that it intended to dismiss the PCRA petition in 20 days without

holding a hearing, as the petition was untimely. PCRA Court Order, 10/31/17,

at 1; see also Pa.R.Crim.P. 907(1). On November 15, 2017, Appellant filed

a pro se “motion to quash all registration requirements,” requesting the court

to “re-submit [Appellant’s] petition” because “he was [never] sentenced . . .

to any sexual registration requirements by his sentencing judge, and because

SORNA’s retroactiveness [sic] [is] unconstitutional.”      Appellant’s Motion,

11/15/17, at 2. The PCRA court treated Appellant’s motion as an “objection

to the Court’s [notice of] intention to dismiss [Appellant’s] PCRA petition.”

PCRA Court Order, 12/18/17, at 1.       The PCRA court then appointed counsel

and ordered counsel to file an amended petition on Appellant’s behalf “limited

to the issue of whether [the court] had jurisdiction to consider [Appellant’s]

petition.” Id.

      On June 15, 2018, court-appointed counsel filed a motion to withdraw

as counsel and a no-merit letter pursuant to Commonwealth v. Turner, 544
A.2d 927 (Pa. 1988) and Commonwealth v. Finley, 550 A.2d 213 (Pa.

Super. 1988) (en banc), relying on this Court’s decision in Commonwealth

v. Murphy, 180 A.3d 402, 405-406 (Pa. Super. 2018), which held that,

because our Supreme Court did not hold that Muniz applies retroactively, it

does not satisfy the “new retroactive right” exception to the PCRA time-bar.

On August 21, 2018, the PCRA court denied counsel’s petition to withdraw

because,   following   Murphy,    the    Pennsylvania   legislature   “amended

                                    -3-
J-S67001-19



Pennsylvania’s sexual offender registration requirements in Act 10 of 2018 []

and Act 29 of 2018” to address Muniz and “other appellate court decisions

regarding sexual offender registration requirements.”      PCRA Court Order,

8/21/18, at 1-4.

      On September 17, 2018, counsel filed an amended PCRA petition on

Appellant’s behalf.   Appellant’s Amended Petition, 9/17/18, at 1-3. In the

petition, Appellant argued that, pursuant to Act 10 and Act 29, individuals who

“committed sexually violent offenses before April 22, 1996,” do not have to

register under SORNA.     Id. at 2.   Thus, because Appellant committed the

offenses sub judice on September 10, 1994, he claimed he “is no longer

required to register as a sexual offender and/or sexually violent predator.”

Id. at 3.   Thereafter, the Pennsylvania State Police (“PSP”) entered an

appearance and filed an answer to Appellant’s petition on October 15, 2018.

PSP’s Answer, 10/15/18, at 1-4.       The PCRA court then entered an order

directing Appellant, the Commonwealth, and the PSP to submit a stipulation

as to the facts of the case and Appellant to submit a brief regarding the legal

issues presented.     PCRA Court Order, 10/25/18, at 1; PCRA Court Order

12/20/18, at 1. Appellant filed the requested brief on January 24, 2019, and

the PSP also filed a brief on February 7, 2019.

      On March 13, 2019, the PCRA court issued notice of its intent to dismiss

Appellant’s PCRA petition in 20 days without a hearing, again concluding that

the petition was untimely.    PCRA Court Order, 3/13/19, at 1; see also




                                      -4-
J-S67001-19



Pa.R.Crim.P. 907(1). After receiving no response from Appellant, the PCRA

court dismissed his petition on May 2, 2019. This timely appeal followed. 2

       Appellant raises the following issue on appeal:

       Whether Appellant is required to continue to register as a sex
       offender pursuant to the registration requirements under SORNA,
       especially when the plain language indicates that the registration
       requirements only apply to individuals convicted on or after
       December 20, 2012?

Appellant’s Brief at 7 (superfluous capitalization omitted).

       Preliminarily, we note that the PCRA court correctly treated Appellant’s

August 21, 2017 motion to modify his sentence as a PCRA petition.           See

Commonwealth v. Greco, 203 A.3d 1120, 1123 (Pa. Super. 2019)

(explaining that “claims challenging applications of SORNA’s registration

provisions – unlike prior versions of Megan’s Law – are properly considered

under the PCRA”). Thus, “we must first determine whether the instant PCRA

petition was timely filed” because “crucial to the determination of any PCRA

appeal is the timeliness of the underlying petition.”      Commonwealth v.

Smith, 35 A.3d 766, 768 (Pa. Super. 2001), appeal denied, 53 A.3d 757 (Pa.

2012).

____________________________________________


2 Appellant filed a notice of appeal on May 31, 2019. On June 4, 2019, the
PCRA court entered an order directing Appellant to file a concise statement of
matters complained of on appeal pursuant to Pa.R.A.P. 1925(b)(1). Appellant
timely complied. The PCRA court issued an opinion pursuant to Pa.R.A.P.
1925(a) on July 1, 2019, expressly noting that because “Appellant’s claim is
untimely and does not allege an exception permitted by statute, [it] relie[d]
on its [o]pinion and [o]rder outlining such dated March 13, 2019.” PCRA Court
Opinion, 7/1/19, at 1.

                                           -5-
J-S67001-19



      The timeliness requirement for PCRA petitions “is mandatory and

jurisdictional in nature.” Commonwealth v. Taylor, 67 A.3d 1245, 1248

(Pa. 2013) (citation omitted). A PCRA petition is timely if it is “filed within one

year of the date the judgment [of sentence] becomes final.” 42 Pa.C.S.A.

§§ 9545(b)(1).    “[A] judgment becomes final at the conclusion of direct

review, including discretionary review in the Supreme Court of the United

States and the Supreme Court of Pennsylvania, or at the expiration of time

for seeking the review.”     42 Pa.C.S.A. §§ 9545(b)(3).        Here, Appellant’s

judgement of sentence became final on September 13, 1996, 30 days after

this Court affirmed his judgment of sentence and nearly 20 years before he

filed the instant petition. Hence, Appellant’s petition is manifestly untimely.

Therefore, unless one of the statutory exceptions to the time-bar applies, no

court may exercise jurisdiction to consider this petition.

      Pursuant to 42 Pa.C.S.A. §9545(b), there are three statutory exceptions

to the timeliness provision that allow for very limited circumstances under

which the untimely filing of a PCRA petition will be excused. To invoke an

exception, a petitioner must allege and prove one of the following:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court

                                       -6-
J-S67001-19


        of Pennsylvania after the time period provided in this section and
        has been held by that court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). If an exception applies, a PCRA petition

may be considered if it is filed “within 60 days of the date the claim could have

been presented.” 42 Pa.C.S.A. § 9545(b)(2).3

        In Appellant’s petition, he claimed that, due to our Supreme Court’s

decision in Muniz, which held that the retroactive application of SORNA’s

registration scheme violated the United States and Pennsylvania’s ex post

facto clauses, his sentence is now illegal. Appellant’s Motion, 8/21/17, at 1-3.

Thus,     Appellant    arguably      relied    upon   section   9545(b)(1)(iii),   the

newly-recognized constitutional right exception to the PCRA time-bar. Muniz,

however, “cannot satisfy the ‘new retroactive right’ exception of section

9545(b)(1)(iii).” Murphy, 180 A.3d at 405. Previously, this Court explained:

        [We] acknowledge that this Court has declared that, “Muniz
        created a substantive rule that retroactively applies in the
        collateral context.” Commonwealth v. Rivera-Figueroa, 174
A.3d 674, 678 (Pa. Super. 2017). However, because Appellant's
        PCRA petition is untimely (unlike the petition at issue in
        Rivera-Figueroa), he must demonstrate that the Pennsylvania
        Supreme Court has held that Muniz applies retroactively in order
        to satisfy section 9545(b)(1)(iii). See [Commonwealth v.]
        Abdul-Salaam, [812 A.2d 497, 501 (Pa. 2002)]. Because at this

____________________________________________


3 Effective December 24, 2018, the legislature amended Section 9545(b)(2)
to read: “Any petition invoking an exception provided in paragraph (1) shall
be filed within one year of the date the claim could have been presented.” See
42 Pa.C.S.A. §9545(b)(2) (effective December 24, 2018). However, the
amendment to Section 9545(b)(2) only applies to “claims arising on
[December] 24, 2017 or thereafter.” See id. at Comment. Appellant filed his
current petition on August 21, 2017; thus, the amended Section 9545(b)(2)
does not apply to Appellant’s claim.

                                           -7-
J-S67001-19


      time, no such holding has been issued by our Supreme Court,
      Appellant cannot rely on Muniz to meet that timeliness exception.

Greco, 203 A.3d at 1124 (parallel citation omitted), quoting Murphy, 180
A.3d at 405-06, appeal denied, 195 A.3d 559 (Pa. 2018). Hence, Appellant’s

reliance on Muniz is insufficient to invoke the timeliness exception set forth

at section 9545(b)(1)(iii). Therefore, we conclude that no exception to the

PCRA's one-year time-bar applies and the PCRA court properly held that it

lacked jurisdiction over the petition.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/07/2020




                                         -8-